IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JACOB SANTIAGO,                         §
                                         §   No. 235, 2014
       Defendant Below-                  §
       Appellant,                        §
                                         §
       v.                                §   Court Below—Superior Court
                                         §   of the State of Delaware,
 STATE OF DELAWARE,                      §   in and for New Castle County
                                         §   Cr. ID 1112008352
       Plaintiff Below-                  §
       Appellee.                         §

                          Submitted: September 10, 2014
                           Decided: September 30, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.

                                     ORDER

      This 30th day of September 2014, upon consideration of the appellant’s

opening brief and the State’s motion to affirm, it appears to the Court that:

      (1)    The defendant-appellant, Jacob Santiago, filed this appeal from the

Superior Court’s order, dated April 9, 2014, sentencing him for a violation of

probation (VOP). The State of Delaware has filed a motion to affirm the judgment

below on the ground that it is manifest on the face of Santiago’s opening brief that

his appeal is without merit. We agree and affirm.
         (2)     The record reflects that Santiago pled guilty on June 6, 2012 to

Aggravated Drug Dealing.1 The Superior Court immediately sentenced Santiago

to ten years at Level V incarceration, to be suspended after six months for six

months at Level IV Home Confinement followed by one year at Level III

probation. In January 2014, police arrested Santiago, charging him with Carrying

a Concealed Deadly Weapon, Possession of a Deadly Weapon by a Person

Prohibited, and Resisting Arrest.2 As a result of these new criminal charges,

Santiago was charged with a VOP for violating the conditions of his probation that

prohibited him from possessing a firearm and from committing new criminal

offenses. Following a hearing, the Superior Court found Santiago had violated

probation and sentenced him to nine years at Level V incarceration, to be

suspended after two years for six months at Level III probation. Santiago now

appeals.

         (3)     In his opening brief on appeal, Santiago does not dispute that he

committed the VOP as charged. His only contention on appeal is that the officers

who arrested him used excessive force and broke his arm, which required surgery

and caused him permanent disability.




1
    16 Del. C. § 4752(2).
2
    A Superior Court jury ultimately found Santiago guilty of all three charges on August 13, 2014.


                                                  2
          (4)    The issue Santiago raises, however, is not cognizable in this appeal

from his VOP sentence.               This Court reviews a VOP finding for abuse of

discretion.3       In a VOP hearing, the State is only required to prove by a

preponderance of the evidence that the defendant violated the terms of his

probation.4 A preponderance of evidence means “some competent evidence” to

“reasonably satisfy the judge that the conduct of the probationer has not been as

good as required by the conditions of probation.”5 In this case, Santiago does not

dispute that he was in possession of a weapon in violation of the terms of his

probation.        Accordingly, we find no basis to overturn the Superior Court’s

judgment.

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                BY THE COURT:

                                                /s/ Henry duPont Ridgely
                                                      Justice




3
    Kurzmann v. State, 903 A.2d 702, 716 (Del. 2006).
4
    Id.
5
    Id. (quoting Collins v. State, 897 A.2d 159, 160 (Del. 2006)).


                                                   3